DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This Office action is responsive to the amendment filed 11 October 2022. Claims 2-4, 8 and 10 are cancelled. Claims 1, 5-7, 9 and 11-22 are pending and are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to the numerical values and ranges claimed and rejected in view of the applied prior art, it is noted that even if the applied numerical values are not absolutely accurate, the values are close enough as to suggest the obviousness of the claimed values in view of the prior art. This statement applies to all the rejections in this Office Action.

    PNG
    media_image1.png
    359
    919
    media_image1.png
    Greyscale


Claim 1, 5-7, 9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe ("Ultra-High Bypass Engine Aeroacoustic Study," NASA/CR—2003-212525).
Regarding claim 1, Gliebe teaches a gas turbine engine for an aircraft (Annotated Fig. A) comprising: an engine core (Annotated Fig. A) comprising a turbine (Annotated Fig. A, two turbines, 1 and 5 stages are shown), a compressor (Annotated Fig. A, two compressors are shown), the engine core having a core length (Annotated Fig. A shows a core length) and a core shaft (pages 5-10 describe engine design philosophy including shaft connection schemes between the turbine and fans) connecting the turbine to the compressor; and a core exhaust nozzle, the core exhaust nozzle having a core exhaust nozzle flow area (Annotated Fig. A, the core exhaust nozzle is an annulus with an inner radius and an outer radius, the core exhaust nozzle has a flow area defined by the inner radius and outer radius), the turbine comprises a lowest pressure rotor stage, the turbine having a turbine diameter at the lowest pressure rotor stage, wherein the turbine diameter at the lowest pressure rotor stage is measure at an axial location of blade tip trailing edges of rotor blades of the lowest pressure rotor stage (Annotated Fig. A, a lowest pressure rotor stage with blade tip trailing edges of the rotor blades is shown); a fan (Fig. 3 starting at 0 inches axially)  located upstream of the engine core, the fan comprising a plurality of fan blades (Table 5 lists number of fan blades) extending radially from a hub, the hub and fan blades together defining a fan face having a fan face area and a fan tip radius (Annotated Fig. A shows the fan blades extending radially from a hub), wherein a fan tip radius of the fan is measured between a centreline of the engine and an outermost tip of each fan blade at its leading edge (Annotated Fig. A, maximum diameter is at the leading edge); and a nacelle surrounding the fan and the engine core and defining a bypass exhaust nozzle (Annotated Fig. A, nacelle is above the fan blades at 0 inches axially), the bypass exhaust nozzle having an outer radius (Annotated Fig. A, the tip of nacelle is at 118 inches axially, the outer radius is the radial distance from the centerline to the tip) and a bypass exhaust nozzle flow area (Annotated Fig. A, the bypass exhaust nozzle area is annulus with an inner radius and an outer radius defined at the exit to the bypass exhaust nozzle area), wherein an outer bypass to fan ratio of the outer radius of the bypass exhaust nozzle (1.76 in as measured in drawing) divided by the fan tip radius (1.96 inches), is equal to .9, wherein a ratio of the fan tip radius to the core length is in a range of .3 to 1. (In Annotated Fig. A, if the core length is measured as an axial distance from the first blade row of the compressor to the trailing edge of the last blade of the lowest pressure turbine, the ratio of fan tip radius to the core length is about .72, which is within the claimed range. This definition of the core length is consistent with Applicant’s specification which discloses that “the core length may be defined as the axial distance between a forward region of the compressor and a rearward region of the turbine.”) and an engine area ratio of (the fan face area, pi*1.962)/(.76*2, turbine diameter (at the lowest pressure rotor stage) )x (the core length, 2.71)) is in a range of 1.7 to 3 (Annotated Fig. A, 2.92, which is in the claimed range of 2.7 to 3.0) and the fan tip radius is in a range of from 155 cm to 200 cm (Annotated Fig. A, 65 inches or 165. 1 cm, which is in the claimed range).
In Annotated Fig. A, Gliebe teaches the outer radius of the bypass exhaust nozzle divided by the fan radius is .89, which is outside of the claimed range of .6 to .8. 
Gliebe teaches:
Fig. 4, Top engine, which is geared turbofan engine (outer radius of the bypass exhaust nozzle)/(fan tip radius)=.79
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gliebe in Annotated Fig. A have the (outer radius of the bypass exhaust nozzle)/(fan tip radius)=.79, as taught by Gliebe in the upper half of Fig. 4 for the top engine, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in the (outer radius of the bypass exhaust nozzle)/(fan tip radius)=.79, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
	Gliebe teaches the invention as claimed and discussed above so far, but lacks providing the (outer radius of the bypass exhaust nozzle)/(fan tip radius) between .6 and .8. In the case where the claimed ranges, in this case between .6 and 8, "overlap or lie inside ranges disclosed by the prior art," in this case .79, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
	In Annotated Fig. A, a ratio of the bypass exhaust nozzle flow area to the core exhaust nozzle flow area is about 7.5, which is above the claimed range of 4 to 6. The ratio of the bypass exhaust nozzle flow area to the core exhaust flow area is a function of the bypass ratio of the engine. To allow for higher bypass ratios, the of the bypass exhaust nozzle flow area to the core exhaust nozzle flow area is increased to relative to an engine with a lower bypass ratio. Gliebe teaches engines with bypass ratios between 5.8 and 15.75 (Figs. 1-4). In Figure 1, the engine has a ratio of the bypass exhaust nozzle flow area to the core exhaust nozzle flow area of about 4.05. The radius of the engine in Figure 1 is about 160 cm and fan tip radius to core length is about .59, which is within the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Fig. 4 of Gliebe have a ratio of the bypass exhaust nozzle flow area to the core exhaust nozzle flow area, as taught by Gliebe in Fig. 1, in order to provide an engine with a lower bypass ratio.
Gliebe teaches the invention as claimed and discussed above so far, but lacks providing a ratio of the bypass exhaust nozzle flow area to the core exhaust nozzle flow area between 4 and 6 . In the case where the claimed ranges, in this case between 4 and 6, "overlap or lie inside ranges disclosed by the prior art," in this case 4.05, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 5, Gliebe teaches the invention as discussed above and Gliebe further teaches the bypass exhaust nozzle has an exit plane and the outer radius of the bypass exhaust nozzle is measured at the axial position of the exit plane of the bypass exhaust nozzle (Annotated Fig. A, the outer radius of the bypass exhaust nozzle is measured at the axial position of the exit plane of the bypass exhaust nozzle.)
Regarding claim 6, Gliebe teaches the invention as discussed above and Gliebe further teaches the outer radius of the bypass exhaust nozzle is measured at the axial position of the rearmost tip of the nacelle (Annotated Fig. A, the outer radius of the bypass exhaust nozzle is measured at the axial position of the rearmost tip of the nacelle.).
Regarding claim 7, Gliebe teaches the invention as discussed above and Gliebe further teaches the outer radius of the bypass exhaust nozzle is the radial distance between the centreline of the engine and an inner surface of the nacelle at the axial position of the rearmost tip of the nacelle (Annotated Fig. A, the outer radius of the bypass exhaust nozzle is the radial distance between the centreline of the engine and an inner surface of the nacelle at the axial position of the rearmost tip of the nacelle.)
Regarding claim 9, Gliebe teaches the invention as discussed above and Gliebe further teaches the bypass exhaust nozzle has an inner radius, and wherein an inner bypass to fan ratio of the inner radius of the bypass exhaust nozzle to the fan tip radius is in the range of .4 to .65. (At the exit to the bypass exhaust nozzle, an inner radius of the bypass exhaust nozzle (.9 in)/the fan tip radius of (1.96 in) is .46, which is in the claimed range.)
Regarding claim 11, Gliebe teaches the invention as discussed above and Gliebe further teaches the inner bypass to fan ratio is lower than 0.64 (As described above for claim 9, at the exit to the bypass exhaust nozzle, an inner radius of the bypass exhaust nozzle (.9 in)/the fan tip radius of (1.96 in) is .46, which is within the claimed range.
Regarding claim 12, Gliebe teaches the invention as discussed above.  In Annotated Fig. A, Gliebe further teaches the inner bypass to fan ratio is .46 at the nozzle exit plane and the inner bypass to fan ratio has a maximum value of .51 where the inner bypass radius is at a maximum value of 1.0 inches in Annotated Fig. A. The value of .51 is outside of the claimed range of .54 to .64. 
At an axial position of about 130 inches in Annotated Fig. 3 where the exit core ends and the triangle is shown, which is part of an exhaust nozzle, the inner radius of the exhaust nozzle is about 26 inches, which provides an inner radius of the bypass exhaust nozzle/the fan tip radius of .58, which is within the claimed range. Examiner notes that the inner radius of the exhaust nozzle varies between 0 and about 31 inches along the bypass duct, which provides a ratio between 0 and .7, which overlaps with the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the engine of Gliebe in claim 1 to have an inner radius of the bypass exhaust nozzle/the fan tip radius of .58, as taught by Gliebe in the Fig. 3, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in an inner radius of the bypass exhaust nozzle/the fan tip radius of .58, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
	Gliebe teaches the invention as claimed and discussed above so far, but, lacks providing an inner radius of the bypass exhaust nozzle/the fan tip radius between .54 and .64. In the case where the claimed ranges, in this case between .54 and .64, "overlap or lie inside ranges disclosed by the prior art," in this case .58, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 13, Gliebe teaches the invention as discussed above for claim 9 and Gliebe further teaches the bypass exhaust nozzle has an exit plane and the inner radius of the bypass exhaust nozzle is measured at an axial position of the exit plane of the bypass exhaust nozzle (Annotated Fig. A).
Regarding claim 14, Gliebe teaches the invention as discussed above for claim 9 and Gliebe further teaches the inner radius of the bypass exhaust nozzle is measured at an axial position of a rearmost tip of the nacelle (Annotated Fig. A).
Regarding claim 15, Gliebe teaches the invention as discussed above for claim 9 and Gliebe further teaches the inner radius of the bypass exhaust nozzle is a radial distance between the centreline of the engine and an outer surface of the engine core at an axial position of a rearmost tip of the nacelle (Annotated Fig. A).
Regarding claim 16, Gliebe teaches the invention as discussed above and Gliebe further teaches the nacelle comprises an inner surface (Annotated Fig. A, inner surface is side of nacelle facing the engine core) at least partly defining a bypass duct (Annotated Fig. A, inner surface forms part of bypass duct) located radially outside of the engine core (Annotated Fig. A inner surface is radially outside of the engine core); the engine further comprises a bypass duct outlet guide vane (Annotated Fig. A outlet guide vane is located axially at about 55 inches and extends radially between the engine core and the nacelle inner surface) extending radially across the bypass duct between an outer surface of the engine core and the inner surface of the nacelle, the bypass duct outlet guide vane extending between a radially inner tip (Annotated Fig. A) and a radially outer tip (Annotated Fig. A) and having a leading edge (Annotated Fig. A leading edge is about at 55 inches axially) and a trailing edge( Annotated leading edge is about at 62 inches axially) relative to the direction of gas flow through the bypass duct; an outer wall axis is defined joining the radially outer tip of the trailing edge of the bypass duct outlet guide vane and the rearmost tip of the inner surface of the nacelle, the outer wall axis lying in a longitudinal plane containing the centreline of the gas turbine engine (Annotated Fig A this line can be drawn); an outer bypass duct wall angle is defined as the angle between the outer wall axis and the centreline; and the outer bypass duct wall angle is in a range from -15 degrees to 1 degrees (In Annotated Fig. A, the outer bypass duct wall angle is tan-1(1.96*(1-.79)/1.64 inches))=-14 degrees, which is within the claimed range of -15 degrees to 1 degrees where .79 is the ratio of the outer bypass ratio to fan tip ratio as modified in claim 1).
Regarding claim 17, Gliebe teaches the invention as discussed above and Gliebe further teaches the outer bypass duct wall angle is negative such that the outer wall slopes towards the centreline of the engine (Annotated Fig. A shows a negative slope such that the outer wall slopes towards the centerline).
Regarding claim 18, Gliebe teaches the invention as discussed above for claim 16. However, in the embodiment of Annotated Fig. A, Gliebe teaches the outer bypass duct wall angle is -14 degrees which is outside the claimed range of -5 to -1 degrees. For the geared turbofan in the upper portion of Fig. 4, the outer bypass duct wall angle is -4.8 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the engine of Gliebe in claim 16 to have the outer bypass duct wall angle, as taught by Gliebe in the Fig. 4, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in the outer bypass duct wall angle is -4.8 degrees, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
	Gliebe teaches the invention as claimed and discussed above so far, but, lacks providing the outer bypass duct wall angle is between -5 and -1 degrees. In the case where the claimed ranges, in this case between -5 and -1 degrees, "overlap or lie inside ranges disclosed by the prior art," in this case -4.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 19, Gliebe teaches the invention as discussed above and Gliebe further teaches a gearbox (Fig. 4 top engine) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and wherein (Pages 5-10, Gliebe teaches the use of gearbox to drive the fan at a lower rotational speed than the core shaft). As discussed above, the top engine of Fig. 4, which includes a gearbox, also satisfies the conditions of claim 1.
Regarding claim 20, Gliebe teaches the invention as discussed above and Gliebe further teaches the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (Annotated Fig. A shows the first turbine, the compressor, second compressor, second turbine, Pages 5-10 discuss the first turbine, the compressor, the second compressor, the second turbine and the shafts, such as a two spool design for connecting the components and rotational speeds)
Regarding claims 21 and 22, Gliebe teaches the invention as discussed above for claim 19 and Gliebe further teaches the gearbox has a gear ratio in the range between 3 and 19 (Fig. 7).  In the case where the claimed ranges, in this case between 3.2 to 5.0 or 3.2 to 3.8, "overlap or lie inside ranges disclosed by the prior art," in this case between 3 and 19, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because of the new ground of rejection necessitated by Applicant’s Amendment, reciting a ratio of dimensions not previously considered. Applicant’s Argument have been addressed in the body of the rejections, at the appropriate locations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, Giesecke teaches the ratio of the bypass exhaust nozzle flow area to the core exhaust nozzle flow area is variable and is a result effect variable.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.P.O./Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741